DETAILED ACTION
1.	This is a first action on the merits of application 17053449.
2.	Claims 1-11 are canceled.
3.	Claims 12-26 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.1	The term “type” in claim 1 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Saying the watercraft is a kayak type is indefinite because it suggest that it can be other than a kayak, either it is or is not. 
4.2	The term “large/small” in claim 20 is a relative term which renders the claim indefinite. Similar to as stated in 4.1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 12-17, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee KR 20150113283, and further in view of Hoge Jr. US 9637201.
6.	As per claim 12-13, Lee discloses a hull 10 including: a longitudinal bottom comprising a central longitudinal edge 20 and two lateral longitudinal sides [figs 5-6], so as to have a V-shaped cross section, the bottom 4 comprising at least one inflatable shell, and a stiffening upper structure 12 comprising two lateral longitudinal inflatable shells [12] and at least one transverse element 70 mounted between the two lateral inflatable shells, each lateral inflatable shell being mounted on one of the lateral longitudinal sides of the longitudinal bottom, wherein each of the two lateral inflatable shells comprises two superimposed walls [figs 5/6], each of said walls including a textile mat 11; Lee does not disclose and being connected together by a multitude of connecting threads distributed over the entire surface of said mats while forming a structure suited to be inflated to a pressure capable of stiffening said structure. Hoge Jr. discloses this teaching on col. 3 lines 37-67. Thus it would have been obvious to one of ordinary skill in the art to have combined the disclosures to have attain the kayak design for increased stiffness.
7.	As per claim 14, Lee discloses wherein each lateral inflatable shell has a longitudinal length smaller than the length of the longitudinal bottom, and in which each lateral inflatable shell is mounted on a portion of one of the lateral longitudinal sides of the longitudinal bottom. See fig. 1
8.	As per claim 15, Lee discloses a stern and a bow, and in which the stern or the bow  of the kayak is formed by a longitudinal end of the longitudinal bottom. See 40 fig. 1
9.	As per claim 16, Lee discloses the hull includes two upper longitudinal sides formed by the two lateral inflatable shells of the stiffening upper structure, and by the lateral longitudinal sides of the longitudinal bottom. See figs 1 and 5
10.	As per claim 17, Lee discloses wherein each of the lateral longitudinal sides of the longitudinal bottom is formed, in the longitudinal direction, of a central portion and of two end portions, the central portion being lower than the two end portions, and in which each lateral inflatable shell comprises an upper longitudinal side. See fig. 1 
11.	As per claim 24, Lee discloses wherein the bottom is formed of at least one inflatable shell, and wherein the stiffening upper structure is formed of the two lateral longitudinal inflatable shells and of at least one transverse element mounted between the two lateral inflatable shells. See fig. 1
12.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee KR 20150113283, and further in view of Hoge Jr. US 9637201 and Zhao CN 214930461.
13.	As per claim 19, Lee & Hoge Jr. discloses the aforementioned limitation of claim 1, and a seat, 
 and comprises two superimposed walls, each of said walls including a textile mat and being connected together by a multitude of connecting threads distributed over the entire surface of said mats while forming a structure suited to be inflated to a pressure capable of stiffening said structure.
They do not disclose wherein the transverse element is inflatable. Zhao discloses seat 3 in fig. 1 is an inflatable seat within a kayak. Thus it would have been obvious to one of ordinary skill in the art to have combined the disclosures to have the said seat configuration to keep kayak weight low.

Allowable Subject Matter
14.	Claims 18, 20-23, 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617      

/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617